                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


JEFFERY JACOB BENKE,

             Plaintiff,

      v.                                             Case No. 20-CV-881

BERNADETTE PIGEON,

             Defendant.


                                      ORDER


      On February 15, 2021, defendant Bernadette Pigeon filed a motion to dismiss

the case for plaintiff Jeffery Benke’s failure to cooperate in discovery or, in the

alternative, a motion to compel Benke, who is representing himself, to respond to her

discovery requests. (ECF No. 15.) Pigeon states that she mailed Benke discovery

requests and a medical records authorization form on September 11, 2020, using an

address in Hartford, Wisconsin she found on the Wisconsin Department of

Corrections inmate locator website. When Benke did not respond to the requests,

Pigeon checked PACER and found that, on August 4, 2020, Benke updated his

address to a place in Slinger, Wisconsin. Pigeon resent the discovery to the Slinger

address on October 27, 2020. (ECF No. 16-2.) In December 2020, after Pigeon did not

receive a response, she sent a letter to both the Hartford and Slinger addresses, again

enclosing the discovery requests and the authorization form. To date, Pigeon has not

received a response from Benke.




        Case 2:20-cv-00881-WED Filed 03/29/21 Page 1 of 2 Document 18
      Accordingly, Pigeon now moves to dismiss the case under Federal Rule of Civil

Procedure 41(b). Before dismissing the case, the court will give Benke one final

opportunity to respond to Pigeon’s discovery requests and submit his medical records

authorization form or file a letter explaining why he is unable to do so. If Benke fails

to file a response or a explanatory letter by the date set forth below, the court will

grant Pigeon’s motion to dismiss for failure to prosecute this case and for failing to

follow the court’s order.

      IT IS THEREFORE ORDERED that, by April 19, 2021, Benke must either

respond to Pigeon’s discovery requests and submit his medical records authorization

form or file a letter explaining why he is unable to do so. Failure to respond by that

date will result in the court granting Pigeon’s motion to dismiss.



      Dated in Milwaukee, Wisconsin this 29th day of March, 2021.



                                               BY THE COURT




                                               WILLIAM E. DUFFIN
                                               United States Magistrate Judge




                                           2



        Case 2:20-cv-00881-WED Filed 03/29/21 Page 2 of 2 Document 18
